Orders, Supreme Court, New York County (Joan A. Madden, J.), entered July 21, 2011 and November 17, 2011, which, to the extent appealed from as limited by the briefs, granted plaintiffs motion for an order directing the disbursement of $190,391.51 of trust funds to the claimants of the Lien Law trust fund, unanimously affirmed, with costs.
In this action alleging a violation of article 3-A of the Lien Law, the general contractor defendants defaulted, resulting in a judgment for plaintiff on behalf of the Lien Law trust claimants. Defendants never sought to vacate the judgment.
Following the recovery of trust funds, plaintiff moved for the disbursement of $190,391.51 of the funds to the trust claimants. Defendants opposed the motion, challenging the amounts owed to each claimant. Supreme Court correctly found that defendants, who are not trust fund beneficiaries, have no standing to make such a challenge (see Lien Law § 71 [4]). Concur — Andrias, J.R, Friedman, Acosta, Freedman and Clark, JJ.